Case: 19-11850    Date Filed: 12/17/2019   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11850
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:18-cr-00236-RSB-CLR


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

FRENCHY HILLIARD,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (December 17, 2019)

Before MARTIN, ROSENBAUM and BRANCH, Circuit Judges.

PER CURIAM:

      Amit M. Navare, appointed counsel for Frenchy Hilliard in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 19-11850    Date Filed: 12/17/2019   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hilliard’s conviction and sentence are AFFIRMED.




                                         2